COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Stephanie Zoanni v. Lamuel David Hogan

Appellate case number:    01-17-00394-CV

Trial court case number: 2010-34811

Trial court:              246th District Court of Harris County

       This is an appeal from an order modifying a parent-child relationship, signed on March 1,
2017. The record was due on June 29, 2017. We received the clerk’s record on July 31, 2017, but
we have still not received a reporter’s record. We do have, however, a court reporter’s notice that
she had not received payment. On August 9, 2017, this Court issued a letter advising appellant that
our records indicated appellant was not entitled to proceed without payment of costs and that the
deadline to submit written proof of court reporter payment was 5:00 p.m., September 8, 2017. We
received no response.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: October 31, 2017